Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 13, 2022

                                     No. 04-21-00292-CV

                    TEXAS DEPARTMENT OF TRANSPORTATION,
                                  Appellant

                                              v.

        C-5 HOLDINGS, LLC AND STONE OAK STORAGE PARTNERS, LTD.,
                                 Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-23191
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
       The appellant has timely filed a motion requesting an extension of time to file a motion
for rehearing and a motion for en banc reconsideration. The motion for extension of time is
GRANTED.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court